Citation Nr: 1605361	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date than April 27, 2011, for the granting of service connection for type II diabetes mellitus with erectile dysfunction (ED).


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that in multiple submissions in the record, the Veteran indicates that diabetes mellitus disability has worsened.  As no adjudication has been undertaken regarding this claim, the matter is REFFERED to the RO for appropriate processing.  


FINDING OF FACT

An August 2011 rating decision granted service connection for type II diabetes mellitus with ED associated with herbicide exposure, effective April 27, 2011, the date of receipt of the claim.


CONCLUSION OF LAW

The criteria for an earlier effective date than April 27, 2011, for the granting of service for type II diabetes mellitus with ED, have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.105, 3.155, 3.157, 3.159, 3.160, 3.400 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In May 2014, the Veteran was provided the required statement of the case (SOC) discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issue.  38 U.S.C.A. § 7105 (2015); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and the Veteran's statements.




II. Earlier Effective Date 

The Veteran filed an original claim seeking entitlement to service connection for type II diabetes mellitus with ED that was received by the RO on April 27, 2011.  The August 2011 rating decision granted service connection for type II diabetes mellitus with ED associated with herbicide exposure assigning an initial evaluation of 20 percent effective April 27, 2011, the date of receipt of the claim.

The Veteran, however, contends that he is entitled to an effective date earlier than April 27, 2011.  Specifically, the Veteran states that he visited the VA in New Orleans and spoke with counselors about a disability claim many times.  He reports that the onset of his diabetes was in 2007.  The Veteran ultimately believes that he's entitled to an earlier effective date because he filed the claim many years ago.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).   When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400. 38 C.F.R. § 3.816(c)(4).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2015).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

There is no indication that the Veteran submitted a claim, formal or informal, in writing,- concerning type II diabetes with ED - prior to the date of receipt of his VA Form 21-526 on April 27, 2011.  See 38 C.F.R. §§ 3.151, 3.155.  No correspondence was received from the Veteran prior to April 2011 that indicated an intent to apply for service connection for type II diabetes with ED.  Moreover, although the Veteran's VA medical records are dated prior to April 2011 and show a diagnosis of diabetes mellitus, there is no indication in these records that there was an intent to file for disability benefits.  In summary, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Given the above, the Veteran's claim for an earlier effective date prior to April 27, 2011, for the grant of service connection for type II diabetes with ED must be denied.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.816(c)(2), however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be April 27, 2011. 

Accordingly, the preponderance of the evidence is against the claim of entitlement to an effective date prior to April 27, 2011, for the granting of service connection for type II diabetes with ED.


ORDER

Entitlement to an effective date prior to April 27, 2011, for the granting of service connection for type II diabetes with ED is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


